DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July, 2021 has been entered.
 Response to Amendment
Claims 1-10 and 21-30 are pending. Claims 1-10 and 21-30 are amended directly or by dependency on an amended claim. Claims 11-20 are canceled.
Response to Arguments
Applicant's arguments filed 14 July, 2021 have been fully considered but they are not persuasive. 
Applicant argues: “Janzen, however, fails to teach or suggest computing, by the trained LSTM network and based at least in part on an observed object trajectory of a particular object and a respective weather condition or a respective lighting condition, an expected object trajectory including a subsequent position for the particular object in the field of view of the sensor," as recited in amended independent claim 1. Although the Janzen reference mentions weather and visibility, Janzen does not teach or suggest using weather and/or visibility for predicting an expected object trajectory of a particular object”

Styler et al. disclose the trained LSTM, a point that does not seem to be in dispute, so the other points, the weather in particular in relation to Janzen will be herein addressed.
Janzen teaches:
machine-learning problem. In this framework, features such as weather, time of day, day of week, season, visibility conditions (precipitation/fog/smog/glare), road surface conditions (rain/snow/ice), and/or special events can be used to predict traffic conditions without current information,” ([0063])

context information such as (distance, time, lighting, weather), fed into a Machine Learning (ML)-driven classifier, Detectors that can be used for pedestrian detection, [0077]-[0078], 

When vehicles hit a patch of ice or snow, they may slide, skid, or veer off the normal path vehicles take.  The normal path vehicles take can be determined by looking at the statistics of vehicles which pass through the observed region, [0177] [ice and snow are weather conditions]

A sensor processing unit in accordance with many embodiments of the invention can coalesce this information extracted from the video footage into a compact data representation indicating the location, speed, acceleration, and identity of each object, its predicted motion based on statistics of previous vehicles, statistics of where that vehicle usually travels at a certain time, and its signal indicators, [0089], 

a list of some or all present road users, with their associated position, velocity and/or class , time of day/night, weather, visibility conditions (fog/smog), sun glare (typically sunrise/sunset), accident, reduced traction condition (rain/snow/ice), [0113]-[0119]

sun glare at dusk/dawn, [0177], 

The above cited “sensor processing unit” and “video footage” teach: “in the field of view of the sensor”
The above cited “each object” and “some or all present road users” and also “for each road user” ([0091]) teach: “position for the particular object”
The above cited “machine-learning” teaches: “computing, by the trained 
The above cited “context information such as (distance, time, lighting, weather), fed into a Machine Learning (ML)-driven classifier” and the inputs to the algorithm including a list of some or all present road users, with their associated position, velocity and/or class , time of day/night, weather, visibility conditions (fog/smog), sun glare (typically sunrise/sunset), accident, reduced traction condition (rain/snow/ice) teaches: “based at least in part on an observed object trajectory of a particular object and a respective weather condition or a respective lighting condition”

Thereby all aspects of claim 1 are disclosed or taught by the prior cited references. 

With respect to the argument:
“Further, amended independent claim 21 recites "determining that an object trajectory of a particular object associated with a particular weather condition or lighting condition is indicative of an anomaly based at least in part on a comparison of the object trajectory to a trajectory template associated with the particular weather condition or lighting condition." The Office generally appears to rely on similar aspects of Janzen as ostensibly teaching this claim aspect. 


Examiner notes Janzen teaches: 
A sensor processing unit in accordance with many embodiments of the invention can coalesce this information extracted from the video footage into a compact data representation indicating the location, speed, acceleration, and identity of each object, its predicted motion based on statistics of previous vehicles, statistics of where that vehicle usually travels at a certain time, and its signal indicators, [0089]

a list of some or all present road users, with their associated position, velocity and/or class , time of day/night, weather, visibility conditions (fog/smog), sun glare (typically sunrise/sunset), accident, reduced traction condition (rain/snow/ice), [0113]-[0119]

which are interpreted to teach “computing, by the LSTM network and based at least in part on one or more observed object trajectories and corresponding weather conditions or lighting conditions, one or more trajectory templates” by the same logic as claim 1, specifically referring to trajectory templates by the language “statistics of where that vehicle usually travels at a 

And: 

Deviations from these characteristic vehicle behaviors may indicate traffic/road hazards such as obstructions to the flow of traffic, slick road conditions, or sun glare at dusk/dawn, [0177]

Detecting drivers who are driving under the influence or who may be distracted while driving can be determined by examining the reaction time of the drivers after presentation of a green light, their average speed compared to the mean for the traffic pattern, any lane wandering, and/or erratic behavior during driving.  This can be determined using similar statistics about vehicle location, velocity and/or orientation as the vehicle moves through the intersection, [0179]

Teaches: “determining that an object trajectory is indicative of an anomaly based at least in part on a comparison of the object trajectory to at least one trajectory template,” because the Normal/characteristic patterns/behaviors/lanes are interpreted as the trajectory templates.

All other arguments are by similarity or dependency and are addressed by the above.
Examiner recommends amending to indicate how each object is disambiguated into each object trajectory, more information on how the trajectory is compared to a template, and what exact combination of characteristics identifies an anomaly, to better differentiate over the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 21-26 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Styler et al. (US 20190101924 A1) in view of Janzen et al. (US 20180096595 A1).

Regarding claims 1 and 21 and 27, Styler et al. disclose a method comprising and system comprising: one or more processing units; and one or more memory units storing instruction that, when executed using the one or more processing units, cause the one or more processing units to perform operations comprising: determining, based at least in part on sensor data representative of a field of view of a sensor (cameras, “For example, the sensor data can include LIDAR point cloud(s) and/or other data associated with one or more object(s) that are proximate to the autonomous vehicle (e.g., within a field of view of the sensor(s)) and/or one or more geographic characteristics of the geographic area (e.g., curbs, lane markings, sidewalks, etc.).  The object(s) can include, for example, other vehicles, pedestrians, bicycles, 

Styler et al. do not use the phrase, “applying the set of object trajectories to a long short-term memory (LSTM) network”. It would have been obvious at the time of filing to one of ordinary skill in the art that Styler et al. is applying the set of object trajectories to a long short-term memory (LSTM) network, as the LSTM network is described ([0029], [0062]), training is described ([0029]) and it is indicated the input to the machine learning model includes object trajectories ([0031]). Styler et al. do not disclose sensor data generated using a sensor statically positioned relative to a roadway/an indication of environment attributes including at least one of weather conditions and lighting conditions/ computing, by the LSTM network and based at least in part on one or more observed object trajectories and respective weather conditions or respective lighting conditions. With respect to claim 21 in particular, Styler et al. do not disclose templates.

Janzen et al. teach determining, based at least in part on sensor data generated using a sensor statically positioned relative to a roadway and representative of a field of view of at least a portion of the roadway (image captured by a camera mounted to a traffic signal pole with a bird's eye view of an intersection, [0021]), one or more object trajectories corresponding to one With respect to claim 21 in particular, Janzen et al. teach computing, by the LSTM network and based at least in part on one or more observed object trajectories and corresponding weather conditions or lighting conditions, one or more trajectory templates (A sensor processing unit in accordance with many embodiments of the invention can coalesce this information extracted from the video footage into a compact data representation indicating the location, speed, acceleration, and identity of each object, its predicted motion based on statistics of previous vehicles, statistics of where that vehicle usually travels at a certain time, and its signal indicators, [0089], a list of some or all present road users, with their associated position, velocity and/or class , time of day/night, weather, visibility conditions (fog/smog), sun glare (typically sunrise/sunset), accident, reduced traction condition (rain/snow/ice), [0113]-[0119]); and determining that an object trajectory of a particular object associated with a particular weather condition or lighting condition is indicative of an anomaly 

Styler et al. and Janzen et al. are in the same art of detecting vehicles/traffic (Styler et al., abstract; Janzen et al., abstract). The combination of Janzen et al. with Styler et al. enables the use of weather data. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the weather data of Janzen et al. with the invention of Styler et al. as this was known at the time of filing, the combination would have predictable results, and as Janzen et al. indicate the invention may be used to enhance safety and reduce wait times at intersections ([0005]), use traffic optimization systems to improve traffic flow through an entire network of intersections ([0049]), and indicate, “These predictions provide a number of features, including allowing a traffic optimization system to better tolerate the loss of one or more sensors, predicting future traffic flows from current and past data, and provide city planners with better understanding of the forces which drive traffic flow through their cities” ([0063]), indicating how in combination with Styler et al. this will improve city planning and thereby have a commercial benefit. 

Regarding claims 2, 22 and 28, Styler et al. and Janzen et al. disclose the method and system of claims 1, 21 and 27. Styler et al. further disclose the sensor is a camera, and the method further comprises determining each object trajectory of the one or more object trajectories by: detecting the particular object in image data generated by the camera; and determining a corresponding real-world position of the particular object at a plurality of times based at least in part on the image data (cameras, FOV, [0021], [0051], motion trajectory of an object, [0020], [0027], [0028], [0059], position at a plurality of times, [0061]).
 
Regarding claims 3, 23, and 29, Styler et al. and Janzen et al. disclose the method and system of claims 1, 21 and 27. Styler et al. further disclose determining the observed object trajectory of the particular object trajectory of the one or more object trajectories by determining a position of the particular object over a plurality of times, and wherein the position of the particular object is determined using one or more parameters associated with the sensor (sensor data can be indicative of characteristics e.g., locations associated with the object(s) at one or more times, [0021], acquire sensor data 118 associated with one or more objects that are proximate to the vehicle 104 within a field of view of one or more of the sensor, [0051], “For example, the vehicle 104 can process the sensor data 118 (e.g., LIDAR data, camera data) to match it to a map of the surrounding environment to get an understanding of the vehicle's position within that environment”, [0053], “The state data 130 can be indicative of a plurality of states including a first state 208A of the object 202 (e.g., at a first location L.sub.1, a first time T.sub.1, etc.), a second state 208B of the object 202 (e.g., at a second location L.sub.2, a second time T.sub.2, etc.), a third state 208C of the object 202 (e.g., at a third location L.sub.3, a third time T.sub.3, etc.), a fourth state 208D of the object 202 (e.g., at a fourth location 

Regarding claims 4, 24 and 30, Styler et al. and Janzen et al. disclose the method and system of claims 1, 21 and 27. Styler et al. further disclose generating a visualization of the observed object trajectory overlaid on an image, the visualization including an indication of the anomaly when it is determined that the observed object trajectory is indicative of the anomaly (“The vehicle computing system can employ this recall technique to compare the at least one object's actual motion trajectory with the predicted motion trajectory to determine the overlap between past prediction locations and current/future locations, [0027], 
    PNG
    media_image1.png
    742
    588
    media_image1.png
    Greyscale
, expected trajectory 206 vs anomalous trajectory 210, Fig. 2, [0060], [0061], The human-machine interface(s) can obtain the data associated with the anomaly and display an alert indicating the existence of an anomaly via a user interface on a display device.  In this way, a human operator 108 can identify when and in what scenarios the vehicle computing system 102 is detecting anomalies within its surrounding environment, [0076]).

Regarding claims 5 and 25, Styler et al. and Janzen et al. disclose the method and system of claims 1, 21 and 27. Styler et al. further disclose the particular object includes at least one of: a vehicle, an animal, or a human (objects are vehicles, pedestrians, bicycles, etc., [0020], [0021], [0024], [0051], [0071]).

Regarding claim 6, Styler et al. and Janzen et al. disclose the method of claim 1. Styler et al. further disclose the computing the expected object trajectory is based at least in part on traffic conditions (For example, the autonomous vehicle can identify that there is a larger crowd within the surrounding environment at a location that is atypical for the presence of a larger crowd (e.g., within an intersection).  The autonomous vehicle can plan its motion with respect to the anomaly, [0020], Light Detection and Ranging (LIDAR) system, [0021], the behaviors/ movements of the plurality of objects can be indicative of an anomaly within the scene 
(e.g., a large group of jaywalkers), [0026], For instance, categories (e.g., definitions) can be generated for different types of anomalies (e.g., u-turns, parallel parking, wrong way down 
one-way street, large unexpected crowds, etc.).  As one or more objects and/or other aspects of a surrounding environment are observed and analyzed, the vehicle computing system can determine if they fit into one or more of the different categories, [0032], The predicted motion trajectory 206 can correspond to a typical object motion within the travel way 204 (e.g., straight motion across the bridge), [0060], A scene can be indicative of one or more objects, the respective motion of the one or more objects, geographic features, etc. of a surrounding environment of the vehicle 104 during a particular time (e.g., a point in time, during a time period, etc., [0070], computing system 102 can determine that the geographic area 504 is one in which there is not typically a large crowd of pedestrians and/or that no event (e.g., parade) is scheduled to take place in the geographic area 504. As such, the vehicle computing system 

Regarding claim 8, Styler et al. and Janzen et al. disclose the method of claim 1. Styler et al. further disclose 8 the expected object trajectory is computed by inputting a representation of at least a portion of the observed object trajectory into the LSTM network and obtaining as output at least one predicted object position (The prediction data can be indicative of one or more predicted future locations of each respective object, [0025], [0056]).
 
Regarding claim 9, Styler et al. and Janzen et al. disclose the method of claim 1. Styler et al. further disclose the LSTM network is trained over time to adapt to object behavior observed over time (The prediction data 132 can be created iteratively at a plurality of time steps such that the predicted movement of the objects can be updated, adjusted, confirmed, etc. over time, [0056]).

Regarding claim 26, Styler et al. and Janzen et al. disclose the method of claim 1. Styler et al. further disclose the LSTM network is trained over time to adapt to object behavior observed over time (The prediction data 132 can be created iteratively at a plurality of time steps such that the predicted movement of the objects can be updated, adjusted, confirmed, etc. over time, [0056]).
 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Styler et al. (US 20190101924 A1) and Janzen et al. (US 20180096595 A1) as applied to claim 1 above, further in view of Ogale et al. (US 20190034794 A1).

Regarding claim 7, Styler et al. and Janzen et al. disclose the method of claim 1. Styler et al. and Janzen et al. do not explicitly disclose the determining the observed object trajectory is indicative of the anomaly is performed by an inference component. 

Ogale et al. teach determining the observed object trajectory is indicative of the anomaly is performed by an inference component (LSTM networks, [0049], “In some implementations, the training system selects to train the trajectory planning neural network system on a collection of training data sets that model driving behavior that is determined to meet one or more criteria, to the exclusion of other available training data sets that model driving behavior that does not meet such criteria.  The criteria for filtering training data sets and distinguishing sets that are acceptable for use in training the neural network system from sets that are not can be based on legal restrictions and other safe-driving policies defined by the training system.  As an example, the training system may reject training data sets that model illegal driving behaviors such as exceeding posted speed limits, illegal U-turns, driving the wrong way on a one-way street, reckless driving, etc. Similarly, the training system may reject some training data sets that model driving behaviors that are legal, but that nonetheless violate a safe-driving policy, such as passing on the right or driving at a speed that is too far below a posted speed limit. Notably, in some implementations, legal restrictions and safe-driving policies may also be enforced during the inference phrase with the trained trajectory planning neural network system, e.g., by modifying locations in a planned trajectory for a vehicle to comply with applicable legal 

Styler et al. and Ogale et al. are in the same art of LSTM (Styler et al., [0029], [0062]; Ogale et al., [0049]). The combination of Ogale et al. with Styler et al. will enable the use of an inference component. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the inference component of Ogale et al. with the invention of Styler et al. as this was known at the time of filing, the combination would have predictable results, and as Ogale et al. indicate, “Some implementations of the subject matter described herein can, in certain instances, realize one or more of the following advantages.  First, a neural network system may generate a trajectory for a vehicle that satisfies criteria for vehicle navigation, such as criteria that improves passenger safety and comfort.  For example, a planned trajectory for a vehicle may mimic or resemble trajectories that would be taken by human drivers.  Second, a trajectory planning neural network system can be used to select waypoints in a planned trajectory for a vehicle.  The neural network system may improve the selection of waypoints so that a planned trajectory that results from the selected waypoints meets safety and comfort objectives for passengers in a vehicle.  Third, the complexity of the trajectory planning neural network system can be reduced by storing waypoints in a memory that is external to the neural network system.  The neural network system can be conditioned on previously selected waypoints in a planned trajectory by processing an input that represents the previously selected waypoints, rather than maintaining such information in internal memory of the neural network system.  The use of external memory can thus reduce the size and complexity of the neural network system as compared to other approaches, and may also reduce the complexity of training the neural network system and the computational expense required to determine .
 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Styler et al. (US 20190101924 A1) and Janzen et al. (US 20180096595 A1) as applied to claim 1 above, further in view of Saitwal et al. (US 20140132786 A1).

Regarding claim 10, Styler et al. and Janzen et al. disclose the method of claim 1. Styler et al. and Janzen et al. do not explicitly disclose the expected object trajectory includes a trajectory template.

Saitwal et al. teach the expected object trajectory includes a trajectory template (“In one embodiment, the context events are packaged as a trajectory.  As used herein, a trajectory generally refers to a vector packaging the kinematic data of a particular foreground object in successive frames or samples.  Each element in the trajectory represents the kinematic data captured for that object at a particular point in time”, [0042], “The mapper module 240 uses these types by searching for spatial and temporal correlations and behaviors across the system for foreground patches to create maps of where and when events are likely or unlikely to happen.  In one embodiment, the mapper module 240 includes a temporal memory ART 

Styler et al. and Saitwal et al. are in the same art of neural networks (Styler et al., [0029], [0062]; Saitwal et al., [0044]-[0046]). The combination of Saitwal et al. with Styler et al. will enable the use of a trajectory template. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the template of Saitwal et al. with the invention of Styler et al. as this was known at the time of filing, the combination would have predictable results, and as Saitwal et al. indicate the template can adapt to changes in object motion over time ([0046]-[0047]), indicating the adaptive nature of the templates of Saitwal et al. will improve the object trajectory identification described by Styler et al. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20200169662 A1 “the display image generator 401 obtains, based on the distance detected by the stereo camera, trajectory lines L2 (hereinafter, called "predicted trajectory lines") along which the wheels 3 will pass from the current time until a later time. As illustrated in FIG. 14, the display image generator 401 may superimpose the obtained predicted trajectory lines L2 on an image of the road surface (hereinafter, called "road surface image") RG in the display image G. As a result, a road surface condition of the road surface to be travelled by the vehicle 1 can be viewed”; US 20160275801 A1 “To ensure safe and efficient UASs operations at low-altitude, UTM integrates numerous aviation principles and tools, such as traffic flow management, separation assurance, collision avoidance, weather/wind integration, emergency landing planner, rescheduling and re-planning algorithms for traffic flow management, trajectory generation and updates to trajectories, Dynamic Weather Routes, traffic aware strategic aircrew requests, 4D flight management system, autonomous cueing for control envelope prediction,” “Processing : Weather processor for using up-to-date current and predicted weather information for route planning and rerouting; trajectory generator for each UAS based on the mission needs and keeping strategic de-confliction”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661